DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Howarah (72012) on 06/29/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
	obtaining node data related to a plurality of target nodes not connected to an existing
infrastructure;
	obtaining existing link data related to a plurality of links between at least some of the
plurality target nodes;

determining a set of potential links, of the plurality of potential links, based on one or more criteria;
determining, based on the node data, the existing link data, and the set of potential links, an initial network simulation that includes one or more links of the set of potential links; 
determining, for each link of the one or more links, a respective weighted highway score based on a quantity of subsequent downstream target nodes dependent on a respective link of the one or more links;
determining, based on the initial network simulation and the respective weighted highway score associated with the respective link of the one or more links of the initial network simulation, a final network simulation; and
causing, based on the final network simulation, one or more actions to be performed.

2.	(Previously Presented) The method of claim 1, wherein the respective weighted highway score indicates a quantity of subsequent downstream target nodes, of the plurality of target nodes, that are dependent on the respective link.

 3.	(Original) The method of claim 1, wherein the node data comprises building location data.



5.	(Original) The method of claim 1, wherein the final network simulation comprises a fiberoptic network simulation.

6.	(Original) The method of claim 1, wherein causing the one or more actions to be performed comprises:
determining, based on the final network simulation, new links to be constructed;
determining an estimated cost associated with constructing the new links; and
sending information related to the new links to be constructed and the estimated cost associated with constructing the new links to a client device to allow the client device to display the information on a display of the client device.

7.	(Previously Presented) The method of claim 1, wherein the one or more criteria includes at least one of: 
	a link cost criterion;
	a link length criterion;
	a network cost criterion; or
	a network length criterion.

8.	(Previously Presented) The method of claim 1, wherein determining the set of potential links, of the plurality of potential links, based on the one or more criteria comprises:

determining, based on the one or more criteria, a respective path between the network element and each target node of the one or more target nodes,
wherein the respective path includes at least one potential link of the plurality of potential links; and
determining the set of potential links, of the plurality of potential links, based on the respective path associated with each target node of the one or more target nodes.

9.	(Previously Presented) The method of claim 8, wherein an A* search algorithm or a point-to-point algorithm is used to determine the respective path between the network element and each target node of the one or more target nodes.

10.	(Original) The method of claim 1, wherein determining the final network simulation comprises:	
identifying a network element associated with the initial network simulation and one or more target nodes, of the plurality of target nodes, that are connected to the network element;
determining, based on the respective weighted highway score associated with each link of the one or more links of the initial network simulation, a respective path between the network element and each target node of the one or more target nodes; and
determining, based on the respective path between the network element and each target node of the one or more target nodes, the final network simulation.

11-20. 	(Canceled) 

(New) A device, comprising:
	one or more memories; and
	one or more processors coupled to the one or more memories and configured to:
obtain node data related to a plurality of target nodes not connected to an existing infrastructure;
obtain existing link data related to a plurality of links between at least some of the plurality target nodes;
determine, based on the node data and the existing link data, a plurality of potential links that connect the plurality of target nodes to the existing infrastructure;
determine a set of potential links, of the plurality of potential links, based on one or more criteria;
determine, based on the node data, the existing link data, and the set of potential links, an initial network simulation that includes one or more links of the set of potential links; 
determine, for each link of the one or more links, a respective weighted highway score based on a quantity of subsequent downstream target nodes dependent on a respective link of the one or more links;
determine, based on the initial network simulation and the respective weighted highway score associated with the respective link of the one or more links of the initial network simulation, a final network simulation; and


22.	(New) The device of claim 21, wherein the respective weighted highway score indicates a quantity of subsequent downstream target nodes, of the plurality of target nodes, that are dependent on the respective link.

(New) The device of claim 21, wherein the node data comprises building location data.

(New) The device of claim 21, wherein the existing link data comprises fiberoptic infrastructure data. 

(New) The device of claim 21, wherein the final network simulation comprises a fiberoptic network simulation.

(New) The device of claim 21, wherein the one or more processors when causing the one or more actions to be performed, are configure to:
determine, based on the final network simulation, new links to be constructed;
determine an estimated cost associated with constructing the new links; and
send information related to the new links to be constructed and the estimated cost associated with constructing the new links to a client device to allow the client device to display the information on a display of the client device.

(New) The device of claim 21, wherein the one or more criteria includes at least one of: 
a link cost criterion;
a link length criterion;
a network cost criterion; or
a network length criterion.

(New) The device of claim 21, wherein the one or more processors, when determining the set of potential links, of the plurality of potential links, based on the one or more criteria, are configured to:
identify one or more target nodes, of the plurality of target nodes, that are connected to a network element via one or more potential links of the plurality of potential links;
determine, based on the one or more criteria, a respective path between the network element and each target node of the one or more target nodes,
wherein the respective path includes at least one potential link of the plurality of potential links; and
determine the set of potential links, of the plurality of potential links, based on the respective path associated with each target node of the one or more target nodes.


29.	(New) The device of claim 21, wherein the one or more processors, when determining the final network simulation, are configured to:	

determine, based on the respective weighted highway score associated with each link of the one or more links of the initial network simulation, a respective path between the network element and each target node of the one or more target nodes; and
determine, based on the respective path between the network element and each target node of the one or more target nodes, the final network simulation.

30.	(New) A non-transitory computer-readable medium storing instructions, the instructions
comprising:
	one or more instructions that, when executed by one or more processors of a device,
cause the one or more processors to:
obtain node data related to a plurality of target nodes not connected to an existing infrastructure;
obtain existing link data related to a plurality of links between at least some of the plurality target nodes;
determine, based on the node data and the existing link data, a plurality of potential links that connect the plurality of target nodes to the existing infrastructure;
determine a set of potential links, of the plurality of potential links, based on one or more criteria;

determine, for each link of the one or more links, a respective weighted highway score based on a quantity of subsequent downstream target nodes dependent on a respective link of the one or more links;
determine, based on the initial network simulation and the respective weighted highway score associated with the respective link of the one or more links of the initial network simulation, a final network simulation; and
cause, based on the final network simulation, one or more actions to be performed. 


Reasons for Allowance
Claims 1-10 and 21-30 allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are considered to be allowable over the cited prior art references of record for the same reason(s) as indicated on pages 11-13 of Applicant’s Remarks filled on 05/26/2021. The same reasoning also applies to newly added claims 21-30 presented in the included Examiner’s Amendment. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID W LAMBERT/Examiner, Art Unit 2636